Citation Nr: 0607068	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  96-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches on a 
direct basis, on a presumptive basis as due to undiagnosed 
illness, or secondary to service-connected Buerger's disease.

2.  Entitlement to service connection for (unspecified) joint 
hematomas with swelling on a direct basis, on a presumptive 
basis as due to undiagnosed illness, or secondary to service-
connected Buerger's disease.

3.  Entitlement to service connection for residuals of a 
muscle injury of the right thigh.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1974 to July 1977 
and from June 1979 to August 1993.  He served in the 
Southwest Asia Theater of operations from August 29, 1990, to 
April 4, 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which, in pertinent 
part, denied service connection for headaches and 
(unspecified) joint hematomas with swelling on a direct 
basis.  At the time the veteran filed his claim in September 
1994, he stated his desire for service connection for 
multiple conditions as "adjunct" to his service-connected 
Buerger's disease, including those claims now on appeal.

Subsequent to the Board's September 2004 remand, the claims 
have evolved to encompass the questions of direct service 
connection, including entitlement based on the undiagnosed 
illness presumption, see 38 C.F.R. § 3.317 (2005), and 
whether any of the claimed conditions are secondary to the 
veteran's Buerger's disease.  The veteran's April and 
September 1995 and October 1997 statements establish that his 
claim for disability compensation as it relates to hematomas 
encompasses a hematoma or residuals of a hematoma of the 
right thigh, even though that location is not a joint.  The 
medical evidence, discussed below, shows a possible residual 
of an injury of the right thigh, as distinguished from a 
residual of a hematoma.

The Board has divided the hematoma issue into two issues.  
One addresses hematomas of joints as originally styled.  The 
other addresses hematoma of the right thigh, in order to give 
the veteran's appeal its full scope.  EF v. Derwinski, 1 Vet. 
App. 324 (1991).  This permits the Board to afford the 
veteran the greatest benefit the evidence supports while 
characterizing the issues consistently with the veteran's 
claim and the evidence of record.

The Board referred claims for service connection for hearing 
loss and for diabetes in its September 2004 remand.  They 
remain unadjudicated.  The veteran also filed a claim for 
service connection for PTSD in July 2004 that VA has yet to 
adjudicate.  These three issues are referred to the RO for 
appropriate action.

The issue of service connection for headaches is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a hematoma of any joint or 
current residuals of a hematoma of any joint.

2.  The veteran has induration and tenderness of a right 
thigh muscle that is as likely as not a residual of a right 
thigh muscle injury.


CONCLUSIONS OF LAW

Disability manifesting as a hematoma with swelling of any 
joint, or as a current residual of hematoma with swelling of 
any joint was not incurred in or aggravated by service or as 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110, 1117, 1118, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

Residuals of a right thigh muscle injury were incurred in 
peacetime service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2005).

Whereas the veteran has filed an application for compensation 
in the form the Secretary requires, no further forms are 
necessary to prosecute the claims at issue.  38 U.S.C.A. 
§ 5102 (West 2002).

The claims at issue on appeal pre-date enactment of the VCAA.  
In November 1994 and in November and September 1997 VA 
substantially notified the veteran consistent with the law 
then in effect of the information and evidence necessary to 
establish entitlement to disability compensation and to 
obtain VA assistance in prosecuting his claim.  See 
38 U.S.C.A. §§ 5103(a), 5107(a) (West 1991).  VA letters of 
June 2002, March 2003 and January 2005 notified the veteran 
of the information and evidence necessary to substantiate his 
claim, of the scope of assistance VA could provide, and of 
his rights and his and VA's respective burdens in producing 
and obtaining information and evidence.  The June 2002 and 
March 2003 letters informed the veteran that he could and was 
ultimately responsible to submit any and all evidence not in 
federal custody; the January 2005 letter explicitly notified 
him to submit evidence currently in his possession.  VA has 
discharged its notice duties pursuant to the VCAA.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  It appears the veteran has suffered no prejudice 
because of the initial adjudication of his claims prior to 
enactment of the VCAA.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

VA has obtained all pertinent information and evidence of 
which it has had notice and, were necessary, the veteran's 
authorization.  38 C.F.R. § 3.159(c)(1) (2005).  The veteran 
has provided several authorizations for release of 
information during the pendency of this case, each of them 
has identified the condition treated by the named physician 
as one other than one at issue in the instant appeal.  One 
authorization identified Dr. Sommerset as his current 
physician, but the veteran informed a VA examiner in August 
2003 that Dr. Sommerset followed him for his diabetes.  In 
light of the veteran's declaration, it is immaterial that Dr. 
Sommerset did not respond to VA's March 2003 request for 
medical records and that VA did not notify the veteran of her 
failure to reply.  VA has examined the veteran on multiple 
occasions, most recently in February 2005; the examiner 
reported historical and clinical findings and a medical 
opinion.  No further examination or opinion is necessary to 
substantiate the claim.  VA has discharged its duties 
regarding assisting the veteran to obtain information and 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

II.  Entitlement to Service Connection

A.  Joint Hematomas with Swelling

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2005).

In this case, the veteran avers that his claimed joint and 
right thigh hematomas, or the residuals of those, are either 
the residuals of injuries sustained in service, or the 
symptomatic of an undiagnosed illness contracted during 
service in the Southwest Asia Theater of Operations, which 
must be presumed incurred in service, see 38 U.S.C.A. 
§§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2005), or are 
proximately due to or the result of a service-connected 
disease, Buerger's disease.  See 38 C.F.R. § 3.310 (2005).  
If the latter, service connection for some amount of 
disability would be warranted if the Buerger's disease 
aggravated the hematoma(s) or their residuals, even if it did 
not cause any hematoma.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Review of the evidence of record reveals that the veteran 
does not have a hematoma of any joint currently.  He does not 
have any joint pathology for which there is evidence of 
residual of a hematoma sustained in service.

The only service medical record of a hematoma of a joint is a 
treatment record of December 1990.  The veteran sought 
treatment for pain in the medial and lateral right knee just 
superior to the ligaments.  He reported he fell on his right 
knee four days previously.  Examination revealed full range 
of motion, full strength, and point tenderness just superior 
to the medial and lateral collateral ligaments at the joint 
line.  Ligament and meniscus tests were negative.  There was 
no edema or discoloration.  The assessment was joint 
hematoma/arthritis in knee.  [VA adjudicated service 
connection for joint pain in June 1998, discussing the 
notation of arthritis and current evidence there is no 
arthritis, consequently service-connection for arthritis of 
the right knee is not at issue.]  The remaining service 
medical records, including retirement medical history and 
physical examination reports are negative for hematoma of any 
joint.

VA examination of November 1993, December 1997, August 2003 
and February 2005, as well as all treatment records in the 
claims file, are negative for a hematoma of any joint or an 
impression that any current complaints are residuals or 
sequelae of any past hematoma of any joint.  The veteran 
characterized his claim as for hematoma of joints with 
swelling in his September 1995 notice of disagreement.  He 
has never identified which joints.  He did not claim hematoma 
of any joint in his original application for VA disability 
compensation, and he has never sought treatment for any 
complaint identified by him or by a physician as a hematoma 
of a joint or as a residual of a hematoma of a joint.

The February 2005 examiner found no current hematoma, and the 
veteran denied having any.  The examiner found no residuals 
of or sequelae to hematoma of any joint.  In the absence of 
current disability, all questions of incurrence of that 
disability  in service or whether there is a condition noted 
in service and evidence of continuity of symptomatology with 
that condition are moot.  38 C.F.R. § 3.303(b) (2005).

Simply, VA is authorized to pay disability compensation for 
current disability that results from disease or injury 
contracted or sustained in the line of duty in active service 
and not the result of the veteran claimant's willful 
misconduct.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Consequently, entitlement to compensation requires current 
disability.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 
1998) (service connection based on wartime service); 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (Fed. Cir. 1997) 
(service connection based on peacetime service)

Finally, because the veteran does not have a hematoma of any 
joint or a current disability of any joint that is a residual 
of a hematoma, all other ancillary questions of entitlement 
to service connection are moot.  These ancillary questions in 
this case are the applicability of presumptions related to 
undiagnosed illness contracted in Southwest Asia, see 
38 C.F.R. § 3.317 (2005), and whether disability due to joint 
hematoma or residual of joint hematoma is caused or 
aggravated by service-connected Buerger's disease.  38 C.F.R. 
§ 3.310(a) (2005).

The clear preponderance of the evidence is against granting 
service connection for joint hematomas with swelling or for 
residuals of joint hematomas with swelling.



B.  Residuals of a Right Thigh Injury (Initially with 
Hematoma)

Service medical records reveal the veteran sustained a right 
thigh injury in a motorcycle accident on July 9, 1989, when 
he flipped over the handlebars upon rapid deceleration.  The 
veteran was positive for alcohol at the time.  There is no 
line of duty determination of record, and VA has not 
disqualified the veteran's application as based on a 
consequence of willful misconduct.  See 38 C.F.R. §§ 3.1(n), 
3.301 (2005).

Service medical records from July 1989 to November 1989 
reveal several weeks during which the veteran had pain in the 
right thigh, a limp on the right leg, posterior of the femur 
near the hip, approximately six inches in diameter, hot to 
the touch, apparently with fluid induration; neurovascularly 
intact.  About three weeks following the injury, the thigh 
was described having a large, soft, flatulent mass of the 
right upper thigh, measuring seven cm. along the proximal 
left femur just inferior to the greater trochanter that, 
based on history, was thought to be consistent with an 
ossifying hematoma.  An August 1989 x ray study of the large, 
serosanguinous effusion was negative.  There is no mention of 
the condition in the service medical records after November 
1989.  The retirement medical history and examination reports 
are negative for any complaint, finding, or diagnosis of 
right thigh hematoma.

The medical evidence subsequent to service, both the VA 
examinations for compensation purposes in November 1993 and 
December 1997, and the private treatment records , are 
negative for any complaints pertaining to the right thigh.  
The December 1997 examiner found no effusion or muscle 
asymmetry.

The veteran told the February 2005 VA examiner that he had a 
large hematoma in his right thigh/hip area in service, which 
resolved, but he continued to have pain in that area two or 
three times a month.  He described the pain as severe, 
preventing him from walking during the flare-ups, and 
impairing his occupational function during them.  He denied 
any other symptoms.  The examiner found increased induration 
of the right quadriceps compared to the left, and mild 
tenderness.  The right femur was radiologically normal.

The examiner diagnosed no hematoma present, despite previous 
history of calcified hematoma reported in review of the 
records.  He commented that if a calcified hematoma were 
present, it would appear on x ray study, and it has not.  He 
reported that based on history, the prior hematoma was more 
than 50 percent likely due to trauma in service.  The 
examiner opined that the induration noted clinically on 
examination could represent change in the muscle architecture 
secondary to this injury, but there is no reasonable way to 
verify that.  He opined there is no aggravation from 
Buerger's disease.

In weighing the evidence, it is clear that there was not a 
chronic right thigh hematoma, or residual of hematoma, or 
residual of the right thigh injury diagnosed as such in 
service.  The evidence of discontinuity of symptomatology is 
patent in the failure of the veteran to report to any 
physician prior to February 2005 that he has had pain in the 
right thigh twice a month so severe that he could not stand 
on the right leg, as he reported to the February 2005 VA 
examiner.  The medical records of treatment for multiple 
other diseases and injuries over the years in and after 
service reveal the veteran has the means and the will to seek 
medical treatment.  This dearth of treatment evidence is more 
probative of discontinuity than is the veteran's report to 
the February 2005 VA examiner.

Weighing against this adverse evidence is the current finding 
of induration and tenderness in the right thigh.  The 
examiner suspected this could be a residual of the right 
thigh injury in service, but he could not opine any degree of 
probability.  The coincidence of current induration at or 
near the location of induration in service without other 
explanation suggests that the current findings should be 
given considerable weight in favor of concluding that the 
current findings are the residual of a right thigh injury 
shown by service medical records to have been sustained in 
service.  See 38 C.F.R. § 3.303(d) (2005).

The evidence of current clinical findings consistent with the 
right thigh injury in service weighs against the evidence of 
discontinuity of symptomatology.  The evidence is 
approximately in equipoise for and against finding 
entitlement to service connection for residuals of an injury 
of the right thigh.  When evidence is in approximate 
equipoise for and against a claim for service connection, the 
benefit of the doubt belongs to the veteran.  38 U.S.C.A. 
§ 5107(b) West 2002); 38 C.F.R. § 3.102 (2005); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residual of a right thigh muscle 
injury is granted.


REMAND

A February 2005 statement of the veteran compels return of 
this case for further development of the claim for service 
connection for headaches.

The veteran reported that he was treated for headaches by the 
VA clinic at WBAMC (William Beaumont Army Medical Center) 
from June 1996 to December 1997.  Whereas VA and the 
Department of Defence share their VA El Paso Health Care 
System and WBAMC facilities for certain purposes, the precise 
facility is unclear from the veteran's statement.  
Nonetheless, he refers to federal records.  VA must attempt 
to obtain them.

The veteran also reported that Dr. Terence Hart has treated 
his headaches since his retirement from active duty.  He 
stated that those records should be in VA possession.  They 
are not.  It is unclear why the veteran believes they should 
be.  In December 1995, the veteran submitted a November 1995 
note from Dr. Hart unrelated to headaches.  In a July 2002 
statement, the veteran reported that Dr. Hart ran tests for 
the cause of his headaches, but he did not authorize VA to 
obtain those records on either occasion.  Nonetheless, the 
veteran's belief as stated in February 2005 that VA has Dr. 
Hart's treatment records explains his failure to authorize VA 
to obtain them.

In light of the veteran's February 2005 statement, the Board 
cannot go forward with appellate review of the claim for 
service connection for headaches.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify 
exactly the VA or Army facility that 
treated his headaches from June 1966 to 
December 1997 and to authorize VA to 
obtain from Dr. Hart all records Dr. Hart 
has pertaining to the veteran's 
headaches.  Obtain the pertinent records 
if the veteran provides sufficient 
information and authorization.

*	Notify the veteran that he is 
required by regulation to cooperate 
with VA efforts to assist him to 
obtain evidence and that he is 
ultimately responsible to produce 
evidence to support his claim.  
38 C.F.R. § 3.159(c)(1)(i), (ii), 
(2)(i), (ii) (2005).

*	If the veteran provides the 
information and authorization 
necessary to request the federal and 
private medical records, VA is to 
persist in its efforts to obtain 
private and federal records to the 
extent mandated by regulation.  See 
38 C.F.R. § 3.159(c)(1), (2) (2005).

2.  Readjudicate the claim for service 
connection for headaches on a direct 
basis, including as due to undiagnosed 
illness, and as secondary to service-
connected Buerger's disease.  If the 
claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


